Citation Nr: 1129552	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-48 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from February 1952 to January 1967.  He died on March [redacted], 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  During the Veteran's lifetime, service connection had been granted for lumbar spine strain, with degenerative disc disease (DDD), rated as 20% disabling and for right lower leg radiculopathy, rated as 10 percent disabling  A claim for pulmonary emphysema, (claimed as breathing problems), was denied during his lifetime.  

2.  According to the Certificate of Death (COD), the Veteran died in March 2008 at age 74 from respiratory failure, due to or as a consequence of septic shock, pneumonia, and chronic obstructive pulmonary disease (COPD).  Significant conditions contributing to death, but not resulting in the underlying cause included acute renal failure, asbestosis, glaucoma, and vocal cord paralysis.  

3.  There is no evidence of any of the causes of Veteran's death during his military service or for many years thereafter.  In addition, although the Veteran was likely exposed to asbestos during service, the competent evidence record reflecting no nexus between the Veteran's respiratory causes of death and likely inservice asbestos exposure or secondhand smoke exposure outweighs the evidence in support of a nexus.  The preponderance of the evidence is against a showing that any asbestosis in service caused or contributed to the disorders that caused the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to, by an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Review of the claims folder reveals compliance with the VCAA.  The duty to notify was accomplished by way of VCAA letters from the RO to the Appellant dated in May 2008 and August 2010.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing her about the information and evidence not of record that was necessary to substantiate her cause of death claim; (2) informing her about the information and evidence the VA would seek to provide; (3) and informing her about the information and evidence she was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the context of a claim for dependency and indemnity compensation (DIC) benefits, the U.S. Court of Appeals for Veterans Claims (Court) has held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In the present case, the VCAA notice letters, especially the August 2010 letter, are fully compliant with the Court's recent decision in Hupp, supra.

Furthermore, the August 2010 letter from the RO further advised the Appellant of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Appellant has received all required notice in this case, such that there is no error in the content of VCAA notice.

Moreover, VA has made reasonable efforts to assist the Claimant in obtaining evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information and evidence associated with the claims file consist of the Veteran's service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, and statements from the Claimant and her representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Appellant.

In view of the foregoing, the Board finds that VA has fulfilled its duty to notify and assist the Appellant in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Governing Laws and Regulations for Cause of Death Claims

When it is determined that a Veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, his surviving spouse is generally entitled to dependency and indemnity compensation (DIC).  38 U.S.C.A. § 1310 (West 2002 & Supp. 2009); 38 C.F.R. § 3.5(a) (2010); see generally 38 U.S.C.A. Chapter 11.  Generally, a Veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303.

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  In such case, the physician must relate the current condition to the period of service.  Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, as discussed above, or by use of applicable presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).

In short, the Appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for death benefits. 38 U.S.C.A. §§ 1154(a) (West 2002 & Supp. 2009).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in- service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Therefore, a medical opinion is not always required to establish such a nexus.  See id.  As pertinent to this holding, the Federal Circuit has also previously rejected as "too broad" the proposition that competent medical evidence is always required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  On this point, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).

The VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities purportedly resulting from asbestos exposure.  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  The Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos related diseases/abnormalities: fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id. at Subsection (d) (emphasis added).

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors. Id. at Subsection (h).  See also VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background and Analysis

The Veteran died in March 2008.  The immediate cause of death listed on the death certificate was respiratory failure, due to or as a consequence of septic shock, pneumonia, and COPD.  Significant conditions contributing to death, but not resulting in the underlying cause included acute renal failure, asbestosis, glaucoma, and vocal cord paralysis.  According to the death certificate, the respiratory failure had been present for 24 hours prior to death.  The septic shock had been present for days, while pneumonia was present for weeks, and COPD had been present for years.  for "years" prior to his death.  The Veteran was also treated for COPD a few months prior to his death. The Veteran was never service connected for any respiratory disability during his lifetime.  He was service connected for back pathology with radiation at the time of death, as reported above.

The Appellant-widow primarily asserts that the causes of his death, in particular his respiratory problems, are related to alleged in-service asbestos exposure.  She contends that during his time on board ships during service, he was exposed to asbestos, ultimately leading to the causes of his death in 2008 - respiratory failure, septic shock, pneumonia, and COPD, as well as asbestosis.  It is also argued that while he never smoked, he was exposed to secondhand smoke for many years.  She alleges that this could also have resulted in respiratory disease which caused his death.  

During service, the Veteran's military occupational specialty (MOS) was as a gunner's mate.  His service personnel records (SPRs) also record that he served aboard ships, to include the USS Roberts.  The fact that he served on a ship makes it highly probably he was exposed to asbestos during service.  Accordingly, the uncontroverted evidence is sufficient to find in-service exposure to asbestos.

But STRs are negative for any complaint, treatment, or diagnosis of a respiratory disorder.  These records simply do not disclose any evidence in support of the Appellant's contentions.

Post-service, there is no medical evidence in the claims folder of treatment for respiratory problems until August 2004, approximately 4 years prior to his death.  At that time, he was seen by S.G., D.O., for complaints of dyspnea.  A computerized axial tomography (CAT) scan of the chest was performed and showed asbestos-related pleural disease and central lobular emphysema.  There was a scar in the right middle lobe.  There was no evidence of interstitial lung disease.  Full pulmonary function studies demonstrated very severe emphysematous changes.  The Veteran related a history that included a significant history of being exposed to secondhand smoke during service, although he did not smoke.  He said that was also exposed to asbestos during his 16 year military career with the Navy.  

Additional private record from December 2004 from the same private physician as mentioned above includes an opinion that the Veteran's asbestos-related pleural disease that was seen on CAT scan of his chest was related to his asbestos exposure.  It was also noted that he had central lobular emphysema.  His pulmonary function studies also demonstrated sever emphysematous changes.  He submitted additional statements in 2005 reflecting the severity of the Veteran's severe obstructive lung disease.  

In this case, it is noted that there was no specific allegation of breathing problems during service or post-service until the passage of many, many years.  With regard to continuity of symptoms, the Federal Circuit Court has held that such a lapse of time (5-6 years) between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). It follows that the evidence is insufficient to award service connection for his respiratory conditions purely based on chronicity in service or continuous symptoms thereafter.  38 C.F.R. § 3.303(b); Savage v, Gober, 10 Vet. App. at 494-97.  The Board does reiterate though that for asbestosis claims, in-service symptoms or post-service continuity of symptoms is not necessarily required to substantiate the claim.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 9, Block d.

Most importantly, with regard to the nonservice-connected respiratory causes of death listed on his death certificate, there is persuasive, competent evidence against a relationship between these disorders and the Veteran's verified asbestos exposure during his military service.  38 C.F.R. §§ 3.1(k), 3.303; Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  That is, service connection is not warranted for the causes of death listed on his death certificate.  A November 2009 VA examiner, who reviewed the claims file, acknowledged that the likelihood of asbestos exposure during service was probable for the Veteran.  He did note, however, that the Veteran was at low risk as a seaman and gunner's mate.  Regardless, although the Veteran developed respiratory and other health problems after service, the examiner assessed that while the Veteran's CAT scan did show pleural thickening consistent with asbestosis, he had centrilobular emphysema.  He added that "[t]his is not the appearance of asbestosis that is advanced."  The appearance was that of diffuse pulmonary fibrosis.  Therefore, the Veteran's lung condition was not on the basis of asbestosis, and he concluded that it was unlikely that asbestosis contributed to his demise.  The bases for his severe emphysema might be on other bases, such as other environmental exposure, senile emphysema, alpha antitrypsin deficiency, etc.  

The examiner added that it would be "mere idle speculation" on his part to consider that secondhand smoke would lead to the Veteran's severe emphysema.  The history was simply not specific enough to reach this conclusion.  

Overall, this opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by the evidence of record.  

With regard to lay evidence, as noted above, in certain instances lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson, 581 F.3d at 1315-16.  But in the present case, although the Appellant is indeed competent to report their observations on the Veteran's medical symptoms and discomfort during his lifetime, she is not competent to render an etiological opinion as to the medical etiology of his respiratory causes of death, absent evidence showing that they have medical training or expertise.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau , 492 F.3d at 1377.  She does not meet any of the three exceptions for competent lay evidence as listed under Jandreau.  She is also not competent to attribute his post service diagnoses of respiratory symptoms from many years post service to any inservice exposure to asbestos, a diagnosis necessitating medical education and training.  While it appears that the Veteran has some level of asbestos, as noted by private and a VA physician, the VA examiner explained why this disorder was not advanced and that the Veteran's primary respiratory condition resulting in death was his severe obstructive disease or emphysema, which, he, added, was not due to secondhand smoke during service from so many years earlier.  Moreover, the private physician's 2004 opinion that favors the Appellant's claim is outweighed by the well-reasoned medical findings of the November 2009 VA examiner.

Accordingly, the Board finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death, so there is no reasonable doubt to resolve in the Appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


